Title: [Daniel Smith’s Bill for Entertainment.]
From: Smith, Daniel
To: Adams, John


       
     
      Jno. Adams Esqr.To Daniel Smith
      Dr.
      
     
      1775
      
      
      £ 
      s
      d
     
     
      May
      13th.
      To Bottle Brandy
      
      2
      6
     
     
      
      26.
      To Bottle do.
      
      2
      6
     
     
      July
      10.
      To Quart Spirits
      
      2
      6
     
     
      
      
      
      £0
      7
      6
     
     
      
      
      To 5 dinner Clubs with the Delegates
      2
      9
      8
     
     
      
      
      
      2
      17
      2
     
    
   
        Recd. the Contents Danl. Smith
       
       